33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard T. KELLAR, Sr., Appellant,v.Mary PIPER;  Thomas Hundley; Paul Hedgepeth;  RobertWashington, Appellees.
No. 94-2753.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 18, 1994.Filed:  August 12, 1994.

Before McMILLIAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Richard T. Kellar, Sr., filed this 42 U.S.C. Sec. 1983 action, claiming he was deprived of property without due process because defendant prison officials charged his inmate account the cost of sending his mail "certified-return receipt requested" when he only authorized the mail to be sent certified.  The District Court1 for the Southern District of Iowa, dismissed the action without prejudice as frivolous under 28 U.S.C. Sec. 1915(d).  Kellar appeals, and we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa